CALOGERO, Justice.
The defendants, Michael L. Johnese and Freddie G. Williams, were charged by Bill of Information with simple burglary. At the close of the State’s case, the trial court *332granted the defendant’s motion for a directed verdict of acquittal. The State has appealed.
In State v. Baskin, 301 So.2d 313 (La.1974), number 54,773 on our docket, decided October 11, 1974, we held that the State could not appeal the action of a trial court granting a motion for a directed verdict of acquittal under the constitutional proscription against double jeopardy and Article 912(B) of the Code of Criminal Procedure.
The State’s appeal is therefore dismissed.